Case: 17-60560      Document: 00514353344         Page: 1    Date Filed: 02/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-60560
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       February 20, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

ISAIAH EDGER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:16-CR-95-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Isaiah Edger pled guilty to uttering counterfeit obligations, in violation
of 18 U.S.C. § 472, and was sentenced to 48 months of imprisonment, an
upward variance from the Guidelines range. On appeal, Edger argues that the
sentence imposed is substantively unreasonable.                  We review sentences,
whether inside or outside the Guidelines, for reasonableness in light of the
sentencing factors set forth in 18 U.S.C. § 3553(a) and review the substantive


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60560    Document: 00514353344     Page: 2   Date Filed: 02/20/2018


                                 No. 17-60560

reasonableness of a sentence for abuse of discretion. Gall v. United States, 552
U.S. 38, 51 (2007). In reviewing an above-Guidelines sentence, we consider
“the totality of the circumstances, including the extent of any variance from
the Guidelines range, to determine whether” the Section 3553(a) factors
support the sentence. United States v. Gerezano-Rosales, 692 F.3d 393, 400
(5th Cir. 2012).
      In this case, the district court relied on the appropriate Section 3553(a)
factors in determining that an upward variance was warranted, as its reasons
addressed the advisory Guidelines range; the statutory penalty range; Edger’s
history and characteristics; and the need for the sentence imposed to reflect
the seriousness of his offense, promote respect for the law, provide just
punishment for the offense, afford adequate deterrence to criminal conduct,
and protect the public from further crimes by Edger. Nothing suggests that
the district court failed to consider a factor that should have received
significant weight, gave significant weight to an improper factor, or made a
clear error of judgment in balancing the sentencing factors. See United States
v. Smith, 440 F.3d 704, 708 (5th Cir. 2006). We therefore defer to the district
court’s determination that the Section 3553(a) factors, on the whole, warrant
the variance and justify the extent of the upward variance imposed. See Gall,
552 U.S. at 49–53; United States v. Key, 599 F.3d 469, 475 (5th Cir. 2010).
      AFFIRMED.




                                       2